DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claim 8 is withdrawn in view of the newly discovered reference(s) to Mizukoshi (JP 2004-64907).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 requires that first and second circumferential belt plies have a superimposed relationship “via one or more inclined belt plies of the plurality of inclined belt plies”.  Claims 9 and 23, though, require that first and second circumferential belt plies are formed by having a turn back portion (see Figure 5).  In such an instance, a superimposed relationship is not present via one or more inclined belt plies (no inclined belt ply is arranged between first and second circumferential belt plies).  Thus, dependent claims 9 and 23 are inconsistent with the tire structure required by independent claim 1.        
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 10, 12, 13, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi and further in view of Misani (WO 2018/060796). 
As best depicted in Figures 1 and 2, Mizukoshi is directed to a motorcycle tire construction comprising a carcass 6, an inclined belt layer 7 formed with first and second belt plies 10A,10B (claimed inclined belt plies), a pair of first circumferential belt plies 11A, and a pair of second circumferential belt plies 11B.  More particularly, (a) said inclined belt layer is formed with cords inclined between 15 and 30 degrees (Paragraph 16), (b) said circumferential belt plies are preferably formed with cords inclined between 0 and 5 degrees (Paragraph 21), and (c) outermost ends of said first circumferential belt plies are axially inward of ends of said inclined belt layer (outermost ends of inclined belt layer 7 are associated with belt ply 10A and such ends are spaced a distance “L” from outermost ends of first circumferential ply 11A).  Additionally, it is evident that respective first circumferential belt plies are spaced by a distance significantly greater than 20 mm (exemplary tire constructions have an overall section width of 190 mm- Paragraph 41).  In such an instance, however, Mizukoshi is completely silent with respect to the tread pattern and thus fails to disclose any relationship between a location of the first circumferential belt ply and a shoulder tread groove.
In any event, it is well known to include a groove-containing tread pattern in almost every motorcycle tire.  Furthermore, the grooves are commonly positioned in respective shoulder regions such that it would have been obvious to include a first circumferential belt ply of Mizukoshi in accordance to the claimed invention.  Misani provides one example of a motorcycle tire construction in which circumferential tread grooves are positioned near respective tread ends.  It is emphasized that belt width BW ranges between 0.8 and 0.9 times a tread width, distance W1 can be as large as 25 mm, and distance L can be as large as 10 mm- the totality of these teachings suggests a wide variety of embodiments in which first circumferential belt plies would be positioned radially inward of tread shoulder grooves.   
Lastly, regarding claim 1, second circumferential belt plies are superimposed on first circumferential belt plies via the inclined belt layer (combination of inclined belt plies 10A and 10B- consistent with the claimed requirement of “via one or more inclined belt plies of the plurality of inclined belt plies).    
Regarding claim 2, the claimed relationship is suggested by Figures 1 and 2.
With respect to claim 3, the claimed arrangement would result when modifying the tire of Mizukoshi with a known motorcycle tread pattern (such as Misani).
As to claims 4, 5, 12, 13, and 18, it is emphasized that respective shoulder grooves can have any number of placements, respective first circumferential belt plies can have a width as large as 25 mm, and a distance L can be as large as 10 mm.  The combination of these parameters suggests a wide variety of arrangements that fall within the scope of the claimed invention and Applicant has not provided a conclusive showing of unexpected results.
Regarding claim 10, an exemplary tire of Mizukoshi has an aspect ratio of 50% (Paragraph 41).
With respect to claim 21, outermost ends of second circumferential belt plies 11B are axially inward of ends of each of the inclined belt plies that makeup the inclined belt layer.
Allowable Subject Matter
Claim 24 is allowed.
Claims 7, 11, 17, 19, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Pages 1 and 2, filed December 9, 2022, with respect to the rejection(s) of claim(s) 1-5, 7, 9-13, 18-21, and 23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mizukoshi.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hasegawa (JP 2018-197075) is directed to a tire construction including a plurality of inclined belt plies, a pair of first circumferential belt layers between said inclined belt plies, and a pair of second circumferential belt layers positioned radially outside said inclined belt plies (Figure 3).    
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 14, 2022